3
                                                                                        sa
         OFFICE OFTHEA-I-TORNEYGENERALOFTEXAS
                                          AUSTIN




                                                                        June 15. 1939


Honorable Holver 'Williams
Criminel District Attorney
-moo,    i’cx5s




uherda     you     re
lag qy38tloar




                                   eing a member of the Sohoal.
                                   d Sue1 i8 bsught oa oomprtl-
                                    the oorporatioa*s bid 16
                                a sub8tantie.lmmunt end uhere
                               ofSlo0r8      of    the   oorgboratioa     and



                 part    or   the   ~0h001    seerd      or   the   Corpor-
                    and Is not present when the mat-
                 ation
              ter 118dlsomaed en6 the aoatrno8 roted
              on end let by the Gohool Board?*
          YOU lMlltiOl& hl’tiQb 378 Qi th@ PtlIld'%?dOWhich
make8 It an oSSua8u Sor cay orsloer of any oounii~~41:ol
any oity or krm, 80 bo0omn peeurrlarfl~tnteroetcd    in uay
oantraats made bjr suoh eouuty, ofty, Or town, and dfrnet
.


    .I?onornble!!oivny.~IllIc~, June 15, 1939, Paps 2


    our attention to the fact that some does not make any rel-
    emnce to ofilaera of sob001 dlstrlcts bscoliiq>ints+raoted
    111corrtracta;nadeby such dietriots. In the OI~LCof Sohurz
    VE. Teller, 74 c:.;:.(2d) 327, the Court of Civil Qpenls
    says thht a school   truatse is a county orricer.  lIowever,it
    is unneoeaoaxy for us to antemine whettier u ochool trus-
    tae is 8 oounty ol'fiocr,mdrwhether a mohool oontraot is
    the equivalent of a oounty contraot nithln thu :Eenoingor
    h-tio1~ 57:: of the iwd.   Co&,  sinan se bellova it clear
    thut even In t!:c: ebsenoe of,statuta ?.craontrnct :r:.ich you
    nentiol;donnot lneelly he made.
              From Llllon on Wnioipsl Cor~orc~~l:mo,5th ?Xtltion,
    Volume   2,
              paces 1140, 1143 to 1145, end 1148 to 1147, we
    qlots em follows:
                       *lt is a well-satcblis.':ed
                                                 nnd salu-
                  tary doctrine th6t :IC)
                                        W%O lc intrusted
                  alth the business i)fothero cexot na el-
                  lowed to make suoh buslnsss an obJaot of
                  E*niary   proSit to himself. t-hi8Nl;i-
                  does not dejmnd on reasonlnR technioal
                  in its onamoter, Pad Is not locul In its
                  appliontion. It is bmabd upon prlnoiplcs
                  or rceson, of mornllty, nnd or publle pol-
                  iayi It has ita fourldkhtionin the v6i-y
                  aonntltutlon or our n&urn, ,forit has au-.
                  thori:ntlrely been aeolared that a man oan-
                  not serve two aastern, md l.6 recognized
                  and er!:oroedwherever a well-regulated sye-
                  ternof Jurlspnxdenoe tirerails-. .
                          u/itOOmmorA lBw Ma generally unllex
                  statut<srye:iaotment,it ia no.8 established
                  beyond qtieatlonthei a oontraot maA* by an
                  oiflcor of a munlclvall~y with hImself, or
                  ‘in **iah he is lotarmated. is eontrarv to
                  public polio? and tainted-with Illegeilty;
                  end this rule applies witether.suohotiiaer
                  eots nlono on behalf OS the muniolpallty,
                  or RR a member of (rboard of counoll.
                  xieithr the Snot that a maJorIty oS the
                  votes of e oounoil or board in Savor OS
                  t:.aooutraot nrn osst by dlalntsrested or-
                  floeru, nor t>a feat that the ofricer    in-
                  terested did not partiolpato la the pro-
                  oeedlngs, neoe8aarlly relieves tr:eoon-
                  traot from its vloe. The rsot tnnt the
                  latamat     OS the OSrenaIne offioer in the
.   ‘.




         Bonorabls    Uol.ieyit'illi~, June   15, 1930, Page 3


                      Invalid coatraot is lndlraot end   is yezy
                      small is immtarlal  . . .
                           Vontractea with flnw In nhloh a msa-
                      her of the counoil or other ~uuioipfd offl-
                      oer 1s 4 partner fall within the prlnolple,
                      snd th+ interest of$he offlaer th4r4ln
                      u-111taint aaV such aontraot with lllegrl-
                      1ty.  A m-bar  or me oountr counoll or
                      at&r aunla1Rs.l Klosr Is lntsrest4d in
                      a 4ontraot 00 **'to ta t It with lllogsl
                      ItV when the aontraotIs mad4 with e cor-
                      poration of whloh hs Is an offloer and
                      under 861~4olrourstanoos with a oorpora-
                      tlon of whiah he is a stoakbald4r."
                      us sale In City OS Rdlnburg ~8. XUlls, 89 6.W.
         (edI 9%     OphiOn  by the ColPniSeiOn Or &p3t&t4!
                            *It Is ~the gw~eral rule that munlcl-
                      pal oontraots In whloh offlo4rs or sm-
                      ploV444 of the olty have a personal,peou-.
                      niary  inters& are void.*
                     Ouoh Is ths ral4 0'1411in the ebmenoe of statute.
         stwkton    Plumbing k 2upply Co. vs. Oihe$ar, 229 Paalflo lO2O;
         Dillon on blunlolpalCo~poratl0ns, 8th Gdltlon,,Vol. 2, auprq
         0 R.C.L. 740; 44 C.J. 89 t& 90; So~u11Sl.non Xunlolpal Oar-
         poratlons,   2nd Zdltloa, Vol. 2, p. 211, and Vol. S, pi 9111,

                   The raot that the n~0101p41 ofri04i 1s a &oak-
         boldor, or an otfloer in the oorporetion rfth whoa the eon-
         traot Is mad4 o0nst:tutes moh an interest ln the oo&raet
         a8 ta taint it 1~1th ill@ity   in awordanoe wlithtbs above
         prlnolplw.   Dillon on Nunlaipal Corporntlone, supn;\Yaw-
         lln on Runlolpnl Corporations, 2nd Rdltlon, Vol. 2, 9G2l7,
         and Vol. 3, p. 943; 44 C.J. 93; annotations on page 1099 in
         L.R.A. (Annotated) 1910-c.
                   Th4 faot that the Punlolpal offloer or trusta 80-
         tually tak4s no part In the mtt4r of letting ttm 40ntraat.
         lo immatericd. The law//boatampLatdrthat ha ahall sot tia
         hluolr to bs plaoed In 8uoh a lltuatlon that ho fool8,'sod
         upon to rdraln fnm taking part In 8uoh busln4a8.
         110 vhlah h4 84xves is entitled to his notlya 84rrl00; sag
         hi8 sllanos or abaenoa .lsVQJsub8tltut4 tharef'0r. Tha fMt
         that suoh ooatraot is l&-%n ooakp4tltlrebidding 40~ 810%il-
         tar the lltuatlon. Tha l-eat bid Is not always the beat b14
         and a aertaln diaorstlon 18 left with publia board! ia tk
.             .




    .
                  Ronor4bl4 Xol~4j \~l~lls~. Jun4 15,   1939,   i’age   4




                  letting of contracts on aoanp4tltl~4blddlny. Tha authorl-
                  tl48 rather uniforrclyforbid the making of euch contracta
                  u.rderauoh alroumta~o4e.   Our 4n4w4r to your ..peotion 10
                  a negative one,




                  cRL:lQ

                  APPBOVZD:

        .^.